          Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 1 of 14




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
KEITH ELAM, et al.,                  )
                                    )
                  Plaintiffs,       )
                                    )
v.                                  )   Case No. 18-cv-0431 (GMH)
                                    )
ROOFTOPDC LLC, et al.,              )
                                    )
                  Defendants.       )
____________________________________)

                          MEMORANDUM OPINION AND ORDER

       Over two years ago, Plaintiffs Keith Elam and Rashad Price brought this suit alleging that

their termination as kitchen workers at a local restaurant run by Defendants was motivated by

discrimination on the basis of their race. Earlier this year, the case ended with something of a

whimper. During discovery, Plaintiffs’ counsel withdrew; soon thereafter, the Court dismissed the

case without prejudice because pro se Plaintiffs failed to prosecute it further. Not fully satisfied

with that favorable result, certain Defendants—specifically, RoofTopDC, LLC, Noe Landini, and

Franco Landini—filed a motion seeking an order requiring Plaintiffs and their counsel to pay De-

fendants’ attorney’s fees contending that Plaintiffs’ claims were frivolous from the start and were

brought in bad faith, and that proceedings in this matter were multiplied vexatiously by Plaintiffs’

counsel. Because Defendants have not met the high bar for the award of fees, the Court denies the

motion.

                                      I.    BACKGROUND

       Plaintiffs Keith Elam and Rashad Price worked in a kitchen, supervised by Defendants

Corey Fey and Shane Henderson, at RoofTopDC, LLC, owned by Defendants Noe Landini and

Franco Landini. ECF No. 1. After being fired within days of each other in March 2016, Plaintiffs



                                                 1
          Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 2 of 14




filed this suit against Defendants asserting claims of disparate treatment discrimination and hostile

work environment under Title VII of the Civil Rights Act of 1964 and the District of Columbia

Human Rights Act, as well as a common law wrongful termination claim. Id. Certain Defendants

responded to the Complaint by filing a partial motion to dismiss Plaintiffs’ common law wrongful

termination claim as having no basis in law (ECF No. 20), which Plaintiffs did not oppose. ECF

No. 21. Accordingly, this Court granted the motion to dismiss that claim. ECF No. 22.

        The case then proceeded through discovery, with a flurry of extensions and two discovery

disputes. ECF Nos. 30–71. The second discovery dispute centered on Mr. Elam’s cell phone

records (the “Phone Dispute”). Defendants attempted to compel production of Mr. Elam’s com-

plete cell phone records in November 2019, believing the records could be relevant to damages,

impeachment, or one of Defendants’ asserted non-discriminatory reasons for firing Mr. Elam.

ECF No. 68. Plaintiffs attempted to protect certain of these phone records, asserting that they were

protected from disclosure by the Fifth Amendment. ECF No. 71. The Court never resolved this

dispute because Plaintiffs’ counsel withdrew while the motion was pending, and the Court even-

tually dismissed the case without prejudice for failure to prosecute in January 2020. ECF Nos. 76,

79. Thereafter, Defendants filed the motion for attorney’s fees now before the Court. 1 ECF No.

80. Mr. Price and Plaintiffs’ former attorneys Billy Ponds and Michael Fortini opposed the motion.

ECF Nos. 83, 85. Mr. Elam, at that point pro se, did not respond to the motion.

                                             II.    DISCUSSION

        Federal courts follow the American Rule of attorney’s fees—that is, each party, whether it

prevails or not, typically bears its own attorney’s fees. See, e.g., Baker Botts L.L.P. v. ASARCO

LLC, 576 U.S. 121, 126 (2015). Deviations from that rule are rarely granted and are considered


1
  Defendants Corey Fey and Shane Henderson, who were Defendants to this suit at its filing, did not join the motion
for attorney’s fees.


                                                        2
          Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 3 of 14




exceptional. See Alyeska Pipeline Serv. Co. v. Wilderness Soc’y, 421 U.S. 240, 247–70 (1975)

(discussing history of American Rule and its rare exceptions). Seeking such an exception here,

Defendants assert that they are entitled to the payment of their attorney’s fees under three statutes,

the Federal Rules of Civil Procedure, and the court’s inherent power. ECF No. 80. The Court will

address in turn below each asserted basis for an award of fees.

         A.       28 U.S.C. § 1927

         Defendants first seek a fee award pursuant to 28 U.S.C. § 1927. Under that statute, a court

may award attorney’s fees against an attorney 2 who “multiplies the proceedings in any case un-

reasonably and vexatiously.” 28 U.S.C. § 1927. To justify such an award, an attorney’s conduct

must show “evidence of recklessness, bad faith, or improper motive” in filings or proceedings that

are deemed to be unreasonable and vexatious. LaPrade v. Kidder Peabody & Co., 146 F.3d 899,

906 (D.C. Cir. 1998) (quoting Travelers Ins. v. St. Jude Hosp. of Kenner, La., Inc., 38 F.3d 1414,

1416–17 (5th Cir. 1994)). Thus, courts use section 1927 to sanction attorneys who abuse the ju-

dicial process with “repeated” misbehavior or “singularly egregious” misconduct. United States

v. Wallace, 964 F.2d 1214, 1220 (D.C. Cir. 1992).

         Here, Defendants claim that Plaintiffs’ counsel withheld Mr. Elam’s unredacted phone rec-

ords under a baseless assertion of Fifth Amendment privilege and pleaded a frivolous wrongful

termination claim in the original complaint. ECF No. 80 at 7–9, 17–18. Neither contention demon-

strates recklessness or bad faith. Defendants’ assertion about Mr. Elam’s phone records effectively

asks the Court to resolve the merits of the Phone Dispute. The Court never did so, and it need not

do so now after the case has been dismissed. The record before the Court is sufficient for it to


2
 The Court observes that, even if Defendants had proven entitlement to fees under section 1927, only Plaintiffs’
counsel would be obligated to pay the fee award; an attorney’s client is not liable for fees awarded under that section.
See, e.g., Alexander v. FBI, 541 F. Supp. 2d 274, 299 (D.D.C. 2008) (noting that, “by its terms, an award under Section
1927” may be assessed “only [against] counsel in litigation, not [ ] parties”).


                                                           3
           Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 4 of 14




determine that Plaintiffs’ counsel was seeking to protect their clients’ interests while attempting to

resolve the dispute in an efficient manner. Indeed, after the Phone Dispute arose, Plaintiffs’ coun-

sel offered Defendants multiple, reasonable ways to resolve it: the Court’s in camera review of

the records in question or their review by counsel for one of the other Defendants not involved in

the dispute. ECF No. 83 at 2–4. On that basis, the Court finds that, whatever the merits of the

parties’ disagreement over the records, Plaintiffs’ counsel was plainly seeking to resolve it in good

faith and without the need for extensive litigation.

          Similarly, Plaintiffs’ pleading of a wrongful termination claim in the original complaint

does not provide sufficient basis for action under section 1927. True, it prompted a (four-page)

motion to dismiss which proved successful. The record shows, however, that Plaintiffs’ counsel

did not vexatiously prolong these proceedings even with respect to that failed claim. Rather, the

claim was quickly conceded without further litigation, and the case proceeded as it otherwise

would have on Plaintiffs’ five other claims that were not subject to a motion to dismiss. ECF Nos.

20, 21.

          Thus, Defendants have shown neither repeated misbehavior by Plaintiff’s counsel nor sin-

gularly egregious misconduct rising to the level of recklessness or bad faith that would warrant

awarding attorney’s fees under section 1927. Certainly the record here is far removed from the

flagrant conduct of attorneys in cases where fees have been awarded under that statute. See, e.g.,

Hall v. Dep’t of Homeland Sec., 219 F. Supp. 3d 112, 119–21 (D.D.C. 2016) (awarding attorney’s

fees under section 1927 against lawyer who “hijack[ed]” a closed case and filed several bad faith

motions in a personal vendetta against another lawyer); LaPrade, 146 F.3d at 906 (awarding at-

torney’s fees against a law firm that used an unknowing state court to obtain an ex parte order

staying arbitration ordered by a federal court); Fritz, 818 F.2d at 925–26 (awarding attorney’s fees




                                                  4
          Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 5 of 14




against a lawyer who “repeatedly took actions which required [the defendant] to expend unneces-

sary time and money, even though he had no intention of pursuing this litigation”). Defendants’

request for an award of fees under 28 U.S.C. § 1927 is denied.

         B.     42 U.S.C. § 2000e-5(k)

         Defendants next move for payment of their fees under 42 U.S.C. § 2000e-5(k), contending

that Plaintiffs could not make a prima facie case for any of their claims and brought the suit in a

bad-faith attempt to extort Defendants. ECF No. 80 at 7–18. Defendants contend that Plaintiffs

could not make prima facie cases for their disparate race treatment claims because Plaintiffs did

not sufficiently identify a similarly-situated comparator and did not prove Defendants treated

Plaintiffs differently based on their race. Defendants further contend that Plaintiffs could not make

a prima facie hostile work environment claim by attacking the accuracy of Plaintiffs’ representa-

tions concerning an allegedly discriminatory kitchen meal policy, the legitimacy of racist com-

ments allegedly made by Mr. Fey, and the legitimacy of a racist text message allegedly sent by

Mr. Henderson to Mr. Elam. Id. at 9–16. Further, Defendants allege that a pre-suit text conversa-

tion between Plaintiffs shows they brought the suit to extort Defendants. Again, the Court disa-

grees.

         Under 42 U.S.C. § 2000e-5(k), a court may, in its discretion, award attorney’s fees to a

prevailing party in certain civil rights cases, including, as here, a claim of disparate race treatment.

42 U.S.C. § 2000e-5(k). A party moving for attorney’s fees under section 2000e-5(k) must meet

their “burden of establishing entitlement to an award.” Fox v. Vice, 563 U.S. 826, 832–34 (2011)

(quoting Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)). Prevailing plaintiffs in civil rights

actions will normally be so entitled because they act as “private attorney general[s].” Fox, 563

U.S. at 832–34. Prevailing defendants, however, must meet a higher bar. Christianburg Garment




                                                   5
         Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 6 of 14




Co. v. EEOC, 434 U.S. 412, 421–22 (1978). Specifically, to award fees to a defendant, a court

must find that the plaintiff’s civil rights “claim was frivolous, unreasonable, or groundless, or that

the plaintiff continued to litigate after it clearly became so.” Id. at 422. That is, courts may award

attorney’s fees to a prevailing defendant where the plaintiff knowingly brought a frivolous claim,

demonstrated bad faith in the litigation, or attempted to use the litigation to extort a settlement

offer. See Mbulu v. Bureau of Nat’l Affairs, Inc., 448 F. Supp. 2d 122, 125 (D.D.C. 2006). “To

determine if a case was frivolous, the court asks ‘whether the case was so lacking in merit that it

was groundless, rather than whether the claim was ultimately successful.’” Savoy v. Dist. of Co-

lumbia, No. 94-731, 1997 WL 122928, at *2 (D.D.C. Mar. 11, 1997) (quoting United States v.

Mississippi, 921 F.2d 604, 609 (5th Cir. 1991)). For an award of attorney’s fees under sec-

tion 2000e-5(k), then, a defendant must show that the plaintiff filed a civil rights case devoid of

factual merit to support it or litigated the case past a reasonable point when the infirmities in the

plaintiff’s claims had become apparent. See Mbulu, 448 F. Supp. 2d at 126–27 (declining to award

attorney’s fees under section 2000e-5(k) against a plaintiff who failed to make prima facie case

but litigated until losing on summary judgment because the suit was not wholly without factual

support); see also Johnson v. Nat’l Ass’n of Secs. Dealers, Inc., No. 81-0977, 1983 WL 613, at

*2–4 (D.D.C. June 6, 1983) (granting attorney’s fees under section 2000e-5(k) against a plaintiff

who brought her case to trial because evidence presented at trial made it clear the claim had no

factual support). Thus, the question is not, as Defendants would have it, whether Plaintiffs have

made out a prima facie case for disparate race treatment and a hostile work environment, it is

whether their claims were “so lacking in merit that [they were] groundless.” Savoy, 1997 WL

122928, at *2.




                                                  6
        Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 7 of 14




       Plaintiffs’ counsel represent that they had sworn statements from Plaintiffs that supported

the allegations in their complaint. ECF No. 83 at 7. In that complaint, Plaintiffs alleged that

Defendants fired them because they were African American. ECF No. 1, ¶¶ 63–72, 99–119. Mr.

Price alleged that he and another African-American employee, Christopher Wright, were fired and

replaced by a less-qualified non-African American, Juan Cruz. Id., ¶¶ 20, 37–44, 73. Mr. Elam

alleged that he was similarly replaced by a non-African American who was less qualified. Id., ¶

105. Plaintiffs further asserted that by February 2016 Defendants had a policy of allowing non-

African-American employees to eat any food they wanted for free, while African-American

kitchen employees were charged a small portion of their salary for the opportunity to cook and eat

food that was close to spoiling. Id., ¶¶ 82–84, 87, 92. Plaintiffs contended that Mr. Fey, who was

an Executive Chef at the restaurant, made repeated racially-charged remarks to African-American

employees at work, including statements that African Americans are less intelligent and receive

more welfare than white people. Id., ¶¶ 32–34. Mr. Elam contended that Mr. Henderson, who

was a Chef at the restaurant, asked him to cook a meal for the kitchen staff and said he expected it

to be fried chicken and watermelon. Id., ¶ 85. Plaintiffs also alleged that, following their termi-

nation, Mr. Henderson inadvertently texted Mr. Elam that he “cleared two more of those monkey

blacks out of the kitchen.” Id. ¶ 125. Finally, during an unemployment benefits proceeding prior

to the complaint’s filing, an Administrative Law Judge determined that the restaurant “ha[d] not

presented sufficient evidence to demonstrate that [Mr. Elam] committed an act or acts that consti-

tute willful, deliberate, or intentional work-related misconduct.” ECF No. 1-7 at 11.

       For their part, Defendants answered the complaint, denied discrimination, and asserted that

Plaintiffs were fired for legitimate, nondiscriminatory reasons. ECF No. 27, ¶¶ 72, 129. Defend-

ants contended that they fired Mr. Elam because he could not get along with the sous chef and they




                                                 7
         Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 8 of 14




caught him giving away food that he was prohibited from giving away, among other legitimate

nondiscriminatory reasons. Id., ¶¶ 99, 108. Defendants maintained that they fired Mr. Price for

numerous nondiscriminatory reasons including threats of violence against coworkers. Id., ¶ 68.

Defendants denied that they applied the kitchen meal policy disparately based on race and denied

the alleged discriminatory comments from Mr. Fey and Mr. Henderson, alleging that Mr. Elam

himself made the remarks about eating fried chicken and watermelon for the kitchen staff meal.

Id., ¶¶ 32–34, 85–87. Defendants also denied the racist text message allegedly sent by Mr. Hen-

derson to Mr. Elam. Id., ¶¶ 125. Finally, Defendants admitted that an Administrative Law Judge

issued final orders in unemployment benefits cases involving Plaintiffs and Bar Deco, but denied

Plaintiffs’ characterizations of the Judge’s findings. Id., ¶¶ 112, 116, 119.

       In their motion for attorney’s fees, Defendants maintain, as they did in their answer, their

denials of the substance of Plaintiffs’ claims. ECF No. 80 at 14–15. Defendants elaborated that

the meal policy is strictly based on whether or not employees are part of the kitchen staff, not based

on race and noted that the racist text message allegedly sent from Mr. Henderson to Mr. Elam was

not found on the forensic examination report for Mr. Henderson’s phone. Id at 13, 16 & n.5.

Defendants also contend that Plaintiffs cannot use Mr. Cruz as a comparator because he did not

replace Mr. Price or Mr. Wright after they were fired. Rather, Mr. Cruz temporarily assumed their

positions as an interim solution. ECF No. 80 at 14–15. Indeed, Defendants maintain that Mr.

Price, not Mr. Cruz, was hired at Bar Deco as the permanent replacement for Mr. Wright. Id.

       Based on the record before the Court, Plaintiffs’ allegations are sufficient to deny an award

of fees to Defendants. Plaintiffs’ complaint was based on sworn statements by Plaintiffs and al-

leged facts that could support claims of disparate race treatment and hostile work environment.

While Defendants disagree with Plaintiffs’ characterizations of certain events and policies, they




                                                  8
        Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 9 of 14




have not established that Plaintiffs’ claims were “so lacking in merit that [they were] groundless.”

Savoy, 1997 WL 122928, at *2. Additionally, while Defendants argue that Plaintiffs failed to

identify a similarly-situated comparator, the establishment of a similarly-situated comparator for

civil rights claims is often resolved by the jury. See Wheeler v. Georgetown Univ. Hosp., 812 F.3d

1109, 1115 (D.C. Cir. 2016). As with the merits of the Phone Dispute, the Court need not—and,

indeed, cannot on this record—resolve the question of whether Mr. Cruz was a similarly-situated

comparator now. Defendants also did not put forth sufficient evidence to show that the case per-

sisted beyond a reasonable point after any infirmities in Plaintiffs’ case had become clear. Plain-

tiffs did not oppose Defendant’s motion to dismiss their unlawful termination claim, Plaintiffs’

counsel worked with Defendants to resolve the Phone Dispute, and the case was dismissed without

prejudice shortly after Plaintiffs’ counsel withdrew. Indeed, by any traditional measure, the case

terminated quickly.

       Defendants further seek fees under section 2000e-5(k) because they contend that a pre-

suit text conversation between Plaintiffs in April 2016, which was produced in discovery, shows

that Plaintiffs brought their claims with an intent to extort the Defendants. ECF No. 80 at 7–8.

The Court does not agree with Defendants’ interpretation of the texts. They read as follows:

              Price: Plus I got good news and bad news bad news is they know what’s
       goin on good news is they already trying to throw an offer
              Elam: What did they offer
              Price: I know somebody who know them their lawyer in particular and
       they want to throw 5 I think for me you and the lawyer to split b******* deal
              Elam: 5,000 that’s it.. oh naw they gotta fatten that joint up way more
              Price: My thoughts exactly brother either way we going to break their
       pockets are we going to boot them out of Gallery Place
              Price: I meant to say or boot them out of Gallery Place
              Price: Either way they f***** we good
              Elam: No doubt.. aye where u manna meet uo tomorrow 2 go see this law-
       yer cause I don’t know where he is located at




                                                 9
        Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 10 of 14




ECF No. 80 at 8. 3 These texts do not demonstrate that Plaintiffs were seeking to extort money

from Defendants based on the “wrongful use of force, fear, or threats.” United States v. Nardello,

393 U.S. 286, 290 (1969). Rather, they paint a more prosaic picture—albeit with colorful lan-

guage—of individuals rejecting a nuisance-value settlement offer from Defendants’ counsel which

they found too low. Such a conversation is unremarkable and falls short of showing that Plaintiffs

brought suit in bad faith. Defendants’ motion for attorney’s fees under section 2000e-5(k) is de-

nied.

        C.      42 U.S.C. § 1988

        Defendants also move for attorney’s fees under 42 U.S.C. § 1988, asserting that Plaintiffs

could not make a prima facie hostile work environment claim. ECF No. 80 at 15–17. In deter-

mining whether to assess fees under that section, this Circuit uses the same framework for deter-

mining whether to award fees under 42 U.S.C. § 2000e-5(k): the defendants must show that the

plaintiffs brought a frivolous, baseless, or groundless claim without factual basis or litigated their

claim past a reasonable point. See Harris v. Group Health Ass’n, Inc., 662 F.2d 869, 873–74 &

n.13 (D.C. Cir. 1981); see also Hensley, 461 U.S. at 433 n.7. Again, the issue is not whether

Plaintiffs alleged a prima facie hostile work environment case, but whether the claim was “so

lacking in merit that it was groundless.” Savoy, 1997 WL 122928, at *2. And, again, Defendants

do not meet that standard here.

        Plaintiffs pleaded that their supervisors made disparaging comments about African Amer-

icans on multiple occasions, told Mr. Elam to prepare a meal which they expected to be fried

chicken and watermelon, and knew about and tolerated racism toward Plaintiffs and other African-

American employees. ECF No. 1, ¶¶ 32–24, 85, 195–200. Although Defendants denied these


3
 These texts are verbatim as produced in Defendants’ motion and the forensic examination report of Mr. Price’s
phone. Any misspellings or censoring appear as in that motion and report.


                                                     10
         Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 11 of 14




allegations, the veracity of Plaintiff’s allegations was never adjudicated in this case. This Court

need not make that determination now for the purpose of awarding Defendants fees. Rather, it is

enough for the Court to find that Defendants have not shown that Plaintiffs’ hostile work environ-

ment claim was frivolous, baseless, or groundless. The Court so finds here. Defendants’ motion

for attorney’s fees under section 1988 is denied.

        D.       Rule 11

        Rule 11 permits parties to move for sanctions if an attorney or party signs a pleading or

motion that has an improper purpose, including “to harass, cause unnecessary delay, or needlessly

increase the cost of litigation,” or has no basis in fact or in law. Fed. R. Civ. P. 11. Rule 11

motions for sanctions must be made separately from all other motions and satisfy the Rule’s safe-

harbor provision of notifying the opposing party and giving them twenty-one days to change their

behavior prior to the motion being filed. Id. Courts in this District have denied Rule 11 motions

for failing to meet these requirements. See, e.g., McManus v. District of Columbia, 530 F. Supp.

2d 46, 81 n.29 (D.D.C. 2007) (declining to consider sanctions for failure to move separately from

other motions); Brown v. FBI, 873 F. Supp. 2d 388, 408 (D.D.C. 2012) (stating that failure to

satisfy the safe-harbor provision warrants dismissal).

        Defendants’ Rule 11 motion fails on two procedural grounds, either of which alone war-

rants dismissal: first, it does not appear that Defendants satisfied Rule 11’s safe-harbor provision, 4

second they have not moved for sanctions separately from any other motion. Fed. R. Civ. P. 11;

see also Brown, 873 F. Supp. 2d at 408; McManus, 530 F. Supp. 2d at 81 n.29. Defendants’ Rule

11 motion also fails on the merits. The motion offers the same arguments Defendants made for a



4
  Plaintiffs’ counsel state in their opposition that Defendants did not meet and confer with them about Rule 11 nor
allow them an opportunity to cure any alleged deficiency. ECF No. 83 at 6. Defendants did not respond to this
contention in their Reply. ECF No. 90.


                                                        11
        Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 12 of 14




statutory award of attorney’s fees. ECF No. 80 at 21–22 (arguing case was baseless, case was

brought with intent to extort settlement money, and Plaintiffs vexatiously withheld unredacted

phone records). For the reasons stated above, Defendants’ request for fees under Rule 11 is denied.

See supra Section II.A–C.

       E.      Rule 37

       Defendants also move for Rule 37(d) sanctions against Plaintiffs. ECF No. 80 at 21–22.

That rule allows parties to move for sanctions for failure to appear for a deposition or for failure

to respond to interrogatories or inspection requests. Fed. R. Civ. P. 37(d). Parties moving for

discovery sanctions under this rule must certify that they have attempted in good faith to confer

with opposing counsel to attempt to resolve the issue. Fed. R. Civ. P. 37(b)(1)(B). This Court has

wide discretion to impose discovery sanctions and may deny motions for sanctions absent a show-

ing of willful misconduct. Giles v. Transit Emp. Fed. Credit Union, 794 F.3d 1, 14–15 (D.C. Cir.

2015); see also Exum v. Gen. Elec. Co., 819 F.2d 1158, 1164 (D.C. Cir. 1987).

       Defendants do not make it clear what behavior warrants a sanction under Rule 37(d). To

the extent that they believe the actions of Plaintiffs’ counsel during the Phone Dispute warrants

such a sanction, the Court disagrees for the reasons discussed above. See supra Section II.B.

Regardless, the motion also fails on two procedural grounds: first, it does not state any sanction-

able failure to respond to the discovery requests enumerated within the Rule, second it does not

certify that Defendants in good faith attempted to resolve the issue prior to filing the motion. Fed.

R. Civ. P. 37(d). Therefore, Defendants’ motion for Rule 37(d) sanctions is denied.

       F.      Inherent Power of the Court

       As discussed above, in federal courts, the American Rule, requiring that each party bears

its own attorney’s fees, applies. Baker Botts, 576 U.S. at 126; Alyeska, 421 U.S. at 247–71. In the




                                                 12
        Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 13 of 14




rare case where a deviation from that Rule becomes necessary, courts usually rely on fee-shifting

statutes or the sanction provisions of the Federal Rules of Civil Procedure; however, if neither

reaches behavior that nonetheless warrants sanctions, a court may use its inherent power to fee

shift. Chambers, Inc., 501 U.S. at 50. Thus, a court may shift attorney’s fees under its inherent

power if a party “has acted in bad faith, vexatiously, wantonly, or for oppressive reasons.” Id. at

33. This exception to the American Rule serves to punish wrongdoers and may be applied when

a party’s bad faith occurred during the litigation or when bad faith gave rise to the litigation. See,

e.g., Nepera Chem., Inc. v. Sea-Land Serv., Inc., 794 F.2d 688, 701–02 (D.C. Cir. 1986).

       Here, Defendants make no new arguments as to why the Court should exercise its inherent

power to shift their attorney’s fees to Plaintiffs. Defendants again contend that the Court should

grant the rare exception to the American Rule because Plaintiffs’ counsel vexatiously multiplied

proceedings through the Phone Dispute and the wrongful termination claim; Plaintiffs and their

counsel knew or should have known that their case was baseless, frivolous, and unreasonable; and

Plaintiffs brought suit in bad faith, intending to extort Defendants out of settlement money. ECF

No. 80 at 5–7. The Court finds these arguments unavailing for the same reasons it stated previ-

ously. See supra Section II.A–C.

                                      III.    CONCLUSION

       Defendants RoofTopDC, LLC, Noe Landini, and Franco Landini are understandably frus-

trated that because Plaintiffs failed to prosecute this case Defendants have been denied an oppor-

tunity to defend themselves at trial from public allegations of discrimination. Nevertheless, the

Court cannot now adjudicate the merits of the parties’ dispute on the record before it after the case

has been dismissed. To be clear, its decision in this matter should not be interpreted as a finding

that Plaintiffs would have prevailed had the case gone forward.           Rather, the Court denies




                                                 13
        Case 1:18-cv-00431-GMH Document 91 Filed 11/16/20 Page 14 of 14




Defendants’ motion only because it has not met the high bar required to shift their attorney’s fees

to Plaintiffs under the relevant fee shifting statutes, the Federal Rules of Civil Procedure, or the

Court’s inherent power. Accordingly, it is hereby

       ORDERED that Defendants RoofTopDC, LLC, Noe Landini, and Franco Landini’s mo-

tion for attorney’s fees and sanctions (ECF No. 80) is DENIED.




                                                                         Digitally signed by
        SO ORDERED.                                                      G. Michael Harvey
                                                                         Date: 2020.11.16
                                                                         14:02:37 -05'00'
Date: November 16, 2020                                 __________________________________
                                                        G. MICHAEL HARVEY
                                                        UNITED STATES MAGISTRATE JUDGE




                                                14
